Citation Nr: 1014221	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  09-49 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

(The issue of entitlement to an annual clothing allowance is 
the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1946 to November 
1947.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 rating decision of the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for 
bilateral hearing loss and tinnitus.  The Board notes that 
during the course of the appeal, the Veteran's claims file 
was temporarily brokered to the Cleveland, Ohio, VA Regional 
Office.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that in the Veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in September 2009, 
the Veteran indicated that he wanted to have a Board hearing 
at the local RO.  However, the VA Form 9 was received prior 
to the issuance of the October 2009 Statement of the Case 
(SOC).  A second VA Form 9 was submitted by the Veteran's 
representative and received by the RO in December 2009.  The 
representative indicated that the Veteran wished to have a 
Board hearing at the local RO.  There is no indication that 
the Veteran has been scheduled for a travel board hearing.  
Considerations of due process mandate that the Board may not 
proceed with review of the claim on appeal without affording 
the appellant an opportunity for the requested hearing.  
Therefore, a remand is required for the scheduling of a 
Travel Board hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 
38 C.F.R. § 20.700(a) (2009).

In view of the foregoing, to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Schedule the Veteran for a Travel Board 
hearing at the RO in Los Angeles, 
California.  The Veteran and his 
representative should be notified of the 
date and time of the hearing.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



